    Case 2:20-cv-00011-LGW-BWC Document 75 Filed 03/16/20 Page 1 of 1

                                                                              FILED
                                                                     U.S.. DISTRICT COURT
                                                                       BR'J-'E'""
                               UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA ?.??0 FITC I 6 ^
                                    BRUNSWICK DIVISION                         CQ^OsA
                                                                     SO, LIST. CT £A.

DONJON-SMIT. LLC,                                  No.2:20-cv-00011 LGW-BWC


               Plaintiff,
       V.



ADMIRAL KARL L. SCHULTZ, CAPTAIN
JOHN W. REED,COMMANDER NORM C.
WITT, and COMMANDER MATTHEW J.
BAER, in their official capacity as officers of
the UNITED STATES COAST GUARD.


               Defendants.



                                             ORDER


       The Coast Guard's motion to seal Exhibit A to its motion to seal is GRANTED until

further Order of this Court.

       SO ORDERED this _\^6ay of March 2021


                                                  jODBEY wood
                                                     STATES DISTRICT JUDGE
                                              SOUTHERN DISTRICT OF GEORGIA
